PER CURIAM.
In the above entitled matter we ordered a new sentencing hearing in accordance with the provisions of C.Cr.P. art. 894.1. The trial judge has petitioned the court to recall and vacate our order on the grounds that Art. 894.1 had not been enacted into law at the time defendant was sentenced.
The resentencing of defendant was based on the merits of defendant’s writ application. The court’s previous order, 444 So.2d 113, that the defendant’s new sentence be considered in accordance with C.Cr.P. art. 894.1 is merely a direction to the new sentencing Judge that the sentencing hearing be conducted in accordance with law.
The reconsideration of the court’s previous order granting the writ is denied.
MARCUS and WATSON, JJ., would grant reconsideration, recall the order previously issued and deny the application.